Citation Nr: 1740728	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder, to include as secondary to lumbar spine strain with degenerative changes.

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to lumbar spine strain with degenerative changes.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Board remanded the issues on appeal for additional development.  The Board finds that the RO did not substantially comply with the remand as discussed further below.  Therefore, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but the Board finds that VA's duty to assist in the development of the claims has not been satisfied, as the RO failed to complete the requested development adequately.  Stegall, supra.  The cervical spine claim also must be remanded for other due process deficiencies.  Therefore, another remand is required.  

Initially, the RO obtained additional VA treatment records pertinent to the cervical spine claim after the most recent, October 2016 supplemental statement of the case (SSOC).  In a July 2017 letter, the Board requested a waiver of AOJ review of this evidence.  However, neither the Veteran nor his representative responded.  Therefore, a remand of that issue is required.  

Furthermore, the RO did not comply with the April 2016 remand because the June 2016 medical opinion was inadequate.  Specifically, the April 2016 remand's third instruction requested in part separate medical opinions as to the following questions (emphasis added):

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip and neck disorders were caused by his service-connected lumbar spine disability?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip and neck disorders have been aggravated (permanently worsened) by his service-connected lumbar spine disability?

The June 2016 VA examiner clearly addressed the causation issue as to both the bilateral hip and neck conditions.  However, the examiner inadequately addressed the aggravation issue as to both conditions.  Specifically, the examiner concluded that the Veteran's bilateral hips and cervical spine conditions, respectively, "...which clearly and unmistakably existed prior to service, [were] not aggravated beyond [their] natural progression by an in-service event, injury or illness."  Both negative opinions improperly addressed the concept of "aggravation" in the context of conditions that pre-exist service, which was not requested by the 2016 remand (and has not been raised by the Veteran or the record).  In doing so, both negative opinions applied the incorrect legal standard and did not comply with the 2016 remand.

Regarding the bilateral hips condition aggravation opinion, this deficiency was not cured by the rationale section.  The examiner speculatively reasoned, "...a lumbar spine condition can cause manifestations of pain in the hips.  However, in both conditions, hip and back, it is a temporary radicular pain and is not a permanently worsened condition or aggravation beyond natural progression (emphasis added)."  This rationale discussed general principles regarding hip and lumbar spine pain; however, the examiner failed to explain how such general principles applied to the specific facts of the Veteran's case.  This rationale also did not clearly address whether his service-connected low back condition aggravated (i.e., permanently worsened) his bilateral hip condition as instructed by the remand.  Instead, the examiner improperly considered the concept of "aggravation" of pre-existing conditions as to the Veteran's low back and bilateral hip conditions separately, and applied the incorrect legal standard.  The examiner's rationale also speculatively discussed how hip degenerative joint disease "can" have pain that will manifest in the lumbar spine and knee, which was not responsive to the question of whether the back condition aggravated the hip condition.  In summary, the examiner's rationale for the negative aggravation opinion for the bilateral hips condition was inadequate and nonresponsive to the 2016 remand directives.

Regarding the cervical spine aggravation opinion, the rationale section appeared to address the correct issue of whether that condition was aggravated by the Veteran's service-connected low back condition.  However, the Board still finds that opinion as a whole was inadequate.  Ultimately, the examiner inaccurately concluded that the Veteran's neck condition "clearly and unmistakably existed prior to service," and applied the incorrect legal standard in finding that this condition "was not aggravated beyond its natural progression by an in-service event, injury, or illness."  In summary, the examiner's negative aggravation opinion for the neck condition also was inadequate and nonresponsive to the 2016 remand directives.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the 2016 VA examiner for an addendum medical opinion or to another examiner if that person is no longer available.  The examiner should answer the following questions: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disorder was aggravated (permanently worsened) by his service-connected lumbar spine disability?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder was aggravated (permanently worsened) by his service-connected lumbar spine disability?

These questions refer to "aggravation" in the context of secondary service connection claims, NOT claims involving conditions that clearly and unmistakably existed prior to service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




